CORN, Justice.
Plaintiff in error has appealed from a judgment entered against her in the trial court, and on April 19, 1954, she filed her brief. The authorities therein cited reasonably sustain the allegations of error. The defendants in error have filed no brief and have offered no excuse for such failure. Under such circumstances as stated in Osborne v. Osborne, 163 Okl. 273, 274, 21 P.2d 1056, it is not the duty of this court to search the record for some theory upon *743which to sustain the action of the trial court, but this court may reverse and remand the cause with directions.
The cause is reversed and remanded with directions to vacate the judgment entered for the plaintiffs below and to grant a new trial.
JOHNSON, C. J., WILLIAMS, V. C. J., and WELCH, HALLEY, BLACKBIRD and JACKSON, JJ., concur.